Citation Nr: 0331579	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-03 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for idiopathic 
lymphocynic interstitial pneumonitis for accrued purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:      Disabled American Veterans




ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran had active duty from July 1998 to August 1999.  
She also served in the Navy Reserve.  The appellant is the 
custodian of the veteran's children.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

A review of the record reflects that at the time of the 
veteran's death she had perfected an appeal for entitlement 
to aid and attendance for pension purposes.  The issue of 
entitlement to aid and attendance for pension purposes for 
accrued purposes has not been adjudicated by the RO and is 
referred to the RO for appropriate action.  


REMAND

A review of the record reflects that at the time of the 
veteran's death she had perfected an appeal for service 
connection for vulvovaginitis.  The issue of service 
connection for vulvovaginitis for accrued purposes has not 
been adjudicated by the RO.  The Board finds that this issue 
is intertwined with the cause of death claim and must be 
adjudicated by the RO.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).

The veteran indicated that she was treated at a medical 
facility for lung problems while on Reserve duty, prior to 
her entry into active service.  The veteran's Reserve duty 
dates have not been confirmed.  Since a VA opinion was 
rendered in November 1999, a June 2000 medical statement was 
received from the chief of the pulmonary section of a VA 
facility who indicated that he treated the veteran after her 
release from active duty.  It is unclear whether the complete 
records are on file.  

On the June 2001 notice of disagreement, the appellant 
requested a hearing before the RO hearing officer.  When the 
case was certified to the Board in June 2002, it was reported 
that the appellant had cancelled the hearing request.  There 
is however no notation either by a report of contact or by 
correspondence from the appellant that the requested personal 
hearing was cancelled.  This matter should be clarified.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO is requested to ensure that 
all notice obligations relative to the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002)) and 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003) have been satisfied in 
accordance with the recent Court order 
and decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
and any other applicable legal precedent.  
See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

2.  The RO should take the appropriate 
action to confirm that the appellant does 
not desire a hearing at the RO.  

3.  The RO should obtain copies of the 
treatment records from the VA Medical 
Center in San Juan covering the period 
from August 31, 1999 to May 2, 2000.

4.  It is requested that the RO take the 
appropriate action to verify the 
veteran's active duty for training and 
inactive duty training dates.

5.  Thereafter, the RO should refer the 
claims folder to the specialist in lung 
disorders who conducted the November 1999 
examination (if the physician is 
unavailable to another lung specialist) 
for an addendum.  Request the examiner to 
review the evidence submitted since the 
November 1999 opinion and to indicate if 
any changes are warranted in the November 
1999 report concerning when idiopathic 
lymphocynic interstitial pneumonitis was 
initially manifested and if prior to 
active duty or active duty for training 
whether it was as likely as not aggravated 
by active duty or active duty for training 
beyond natural progression.  Request the 
examiner to comment on the opinion render 
by the VA physician in June 2000.  A 
complete rational for any opinion 
expressed should be included in the 
report.  

6.  The RO is requested to adjudicate the 
issue of service connection for 
vulvovaginitis for accrued purposes.  If 
the benefit sought is not granted the 
appellant and her representative should be 
notified of the denial and her appellate 
rights.  The RO is advised that this issue 
is not before the Board until timely 
perfected.

7.  Thereafter, the RO is requested to re-
adjudicate the issues in appellate status.  
If the benefit sought is not granted the 
appellant should be furnished a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action until 
otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



		
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

